Citation Nr: 0027123	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-18 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease to include hypertension as secondary to service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In December 1996 the RO denied 
entitlement to service connection for cardiovascular disease 
claimed as hypertension as secondary to service-connected 
PTSD.  In September 1998 the RO denied entitlement to a TDIU.

In June 1999 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In November 1999 the RO denied entitlement to service 
connection for a skin disorder diagnosed as tinea manuum, 
tinea pedis, and onychomycosis as secondary to Agent Orange 
exposure.  A notice of disagreement with the foregoing 
determination has not been submitted, and the claim of 
service connection for a skin disorder is not considered part 
of the current appeal.

In December 1999 the RO issued a supplemental statement of 
the case addressing the December 1996 denial of service 
connection for cardiovascular disease to include hypertension 
as secondary to service-connected PTSD, and affirming the 
previous denial of entitlement to a TDIU.  The veteran 
submitted a substantive appeal in December 1999.

The case has been returned to the Board for further appellate 
review.

The claim of entitlement to a TDIU is addressed in the remand 
portion of this decision.


FINDING OF FACT

The clam of entitlement to service connection for 
cardiovascular disease to include hypertension as secondary 
to service-connected PTSD is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
cardiovascular disease to include hypertension as secondary 
to service-connected PTSD is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

An August 1985 VA hospital discharge summary includes a 
discharge diagnosis of hypertension.  Subsequently dated VA 
outpatient treatment reports include references to 
hypertension.

A July 1996 VA general medical examination concluded in a 
pertinent diagnosis of hypertension.

VA conducted a special cardiological examination of the 
veteran in April 1997.  The veteran reported that 
hypertension had been diagnosed in approximately 1985.  He 
had a history of alcohol abuse.  The examination concluded in 
a diagnosis of hypertension.  The examiner recorded that 
given his multiple other risk factors for hypertension, the 
significance of which was the strong family history of 
hypertension as well as the history of severe alcohol abuse, 
it was his opinion that hypertension was most likely due to 
the family history and severe alcohol abuse.  The examiner 
recorded he did not think that hypertension was related to 
service-connected PTSD or aggravated by such.


Criteria

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999);  Allen v. Brown, 7 Vet. App. 439 (1995).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim for secondary 
service connection requires evidence of a current disability 
as provided by a medical diagnosis, a service-connected 
disease or injury, and competent evidence providing a nexus 
between the two.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Reiber v. Brown, 7 Vet. App. 513, 516 (1995).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed to be true 
unless inherently incredible or when the fact asserted is 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for 
cardiovascular disease to include hypertension as secondary 
to service-connected PTSD must be denied as not well 
grounded.

The Board reiterates the three requirements for a well-
grounded claim for secondary service connection: (1) medical 
evidence of a current disability; (2) a service-connected 
disability; (3) competent medical evidence of a nexus between 
the current disability and the service-connected disability.  
See Wallin, Epps, and Reiber.

The veteran has in fact been diagnosed with cardiovascular 
disease characterized as hypertension.  He is service-
connected for PTSD.  There is no competent medical opinion 
linking the two.  On the contrary, the competent medical 
evidence of record discounts any relationship between the 
veteran's hypertension and PTSD to include on the basis of 
aggravation.  Because the veteran has failed to provide 
competent medical evidence of a nexus between the two, his 
claim must be denied as not well grounded.

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495; and 
King, supra.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's hypertension is secondary to his service-connected 
PTSD.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a link 
between his hypertension and service-connected PTSD.  
Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for cardiovascular disease 
including hypertension as secondary to service-connected PTSD 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a).

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for cardiovascular disease to include hypertension as 
secondary to service-connected PTSD is not well grounded, the 
appeal is denied.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for cardiovascular disease 
to include hypertension as secondary to service-connected 
PTSD, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim of entitlement to a 
TDIU, is not unlike a claim for increased compensation 
benefits, and therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his PTSD, his only service-connected disability (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for a TDIU is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board's review of the evidentiary record discloses that 
the veteran was last examined as to the severity of his PTSD 
in August 1996.  The Board is of the opinion that a 
comprehensive contemporaneous psychiatric examination to 
assess the current nature and extent of severity of PTSD and 
its impact on the veteran's ability to work would materially 
assist in the disposition of his appeal.  He is in receipt of 
disability benefits from the Social Security Administration.  
The records pertaining to his grant of benefits are not on 
file and should be obtained.

Accordingly, the Board is deferring adjudication of the 
prepared and certified issue of entitlement to a TDIU pending 
a remand of the case to the RO for further development as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
PTSD.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well 
as the records relied upon concerning 
that claim.  If records pertaining to 
that claim and medical evidence utilized 
in processing such claim are not 
available, or the benefits are based upon 
retirement, that fact(s) should be 
entered in the claims file.

3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the nature and extent of severity of PTSD 
and its impact on his ability to obtain 
and retain substantially gainful 
employment.  

The claims file, copies of the criteria 
for rating mental disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  


The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are any other 
psychiatric disorders found, in addition 
to PTSD, the examiner should specify 
which symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  

Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms and manifestations of 
PTSD.

Following examination, the examiner 
should provide a numerical score on the 
Global Assessment of Functioning (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  

The examiner must express an opinion as 
to the impact of PTSD on the veteran's 
ability to obtain and retain 
substantially gainful employment.  The 
examiner must opine as to whether PTSD 
has in fact rendered the veteran unable 
to work.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.
,/
3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. Brown, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a TDIU.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 



